Mr. Justice Steele
delivered the opinion of the court:
Judgment was rendered against the appellants in the district court of Teller county. They appealed to the court of appeals. In that court appellees moved to dismiss the appeal, upon the ground that the appellants, in the preparation of their abstract of record, had not complied with the rules of that court. The court of appeals denied the motion to dismiss, and at the same time ordered: “That appellants have leave to amend the errors in the printed abstract within thirty days.” The thirty *149days having' expired, and the appellants having failed to correct the abstract of record, the appeal must be dismissed. Dismissed.
Chief Justice Gabbert and Mr. Justice Campbell concur.